Citation Nr: 1734061	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular disability rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the March 2006 rating decision, the RO granted an increased rating of 30 percent for bilateral pes planus, effective March 29, 2005.  The Veteran appealed this decision to the Board, and in February 2012, the Board remanded the matter for additional development. 

In October 2014, the Board denied an increased rating in excess of 30 percent for bilateral pes planus.  The Veteran filed an appeal of the Board's October 2014 decision with the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2014 decision on the issue of an increased rating for bilateral pes planus, and remanding the matter for readjudication.  The JMR addressed how the Board (1) relied on an inadequate VA examination and medical opinion and (2) failed to correctly consider and apply Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in its discussion of whether an extra-schedular rating is warranted.

In September 2015, the Board remanded the claim for a VA opinion.  In August 2016, the Board denied an increased rating for bilateral pes planus on a schedular basis and remanded the Veteran's claim for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  The appeal is again before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its August 2016 remand, the Board requested that the Director of Compensation and Pension Service consider whether an extraschedular evaluation is warranted based either on the Veteran's individual disabilities alone or upon the "combined effect" of his multiple service-connected disabilities.  However, the Director only provided an opinion regarding the Veteran's individual bilateral pes planus disability and failed to consider the multiple service-connected disabilities.  As the Director of Compensation and Pension Service did not comply with the Board's August 2016 remand directive, the claim must be remanded again so that this may be accomplished.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the appeal to the Chief Benefits Director of VA's Compensation Service, for consideration of whether an extra-schedular evaluation under the provisions of 38 C.F.R. § 3.321(b) is warranted based upon the "combined effect" of his multiple service-connected disabilities. See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

2.  Then, review the record and readjudicate the claim on appeal.  If the claim on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




